       Case 2:12-cr-00369-JAM Document 79 Filed 09/30/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   DAVID M. PORTER, # 127024
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
     Attorneys for Defendant
 6   EDWIN WILLIAM BALERO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      )   Case No. S 12-369 JAM 1
                                                    )
11                        Plaintiff,                )   Unopposed Request to Set Briefing
                                                    )   Schedule; Order
12   v.                                             )
                                                    )
13   EDWIN WILLIAM BALERO,                          )   Judge: Honorable JOHN A. MENDEZ
                                                    )
14                        Defendant.                )
                                                    )
15                                                  )
16          On September 9, 2020, defendant, EDWIN WILLIAM BALERO, filed a pro se
17   emergency motion for compassionate release pursuant to 18 U.S.C. § 3582(c). ECF 71.
18   The same day, the Court issued a minute order directing the government to file its
19   response by September 21, 2020, and defendant to file a reply by September 28, 2020.
20   ECF 72. On September 18, 2020, the government filed a motion for extension of time to
21   file its response and/or opposition by October 5, 2020. ECF 73. The same day, the Court
22   issued a minute order allowing Mr. Balero to file a response to the government’s request
23   by September 22, 2020. ECF 74.
24          On September 22, 2020, the undersigned filed a notice of appearance and
25   requested that the deadline for filing a response to the government’s request for an
26   extension of time be extended to September 29, 2020. ECF 76. The Court granted that
27   request. ECF 77.

28   ///

      Unopposed Request to Set Briefing Schedule;        -1-           United States v. Edwin William Balero,
      Order                                                                               Cr. S 12-369 JAM 1
       Case 2:12-cr-00369-JAM Document 79 Filed 09/30/20 Page 2 of 3


 1          After consulting with Mr. Balero, the undersigned requests the Court issue the
 2   order lodged herewith setting a briefing schedule whereby defendant’s supplemental
 3   memorandum is due on or before October 1, 2020, the government’s response to
 4   defendant’s emergency motion is due on or before October 9, 2020, and defendant’s
 5   reply to the government’s response is due on or before October 13, 2020. Counsel for the
 6   government, Assistant U.S. Attorney Roger Yang, graciously indicated he has no
 7   objection to this request.
 8   Date: September 29, 2020
 9                                                  Respectfully submitted,
10                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
11
12                                                  /s/ David M. Porter
                                                    DAVID M. PORTER
13                                                  Assistant Federal Defender
14                                                  Attorneys for Defendant
                                                    EDWIN WILLIAM BALERO
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Request to Set Briefing Schedule;     -2-            United States v. Edwin William Balero,
      Order                                                                             Cr. S 12-369 JAM 1
       Case 2:12-cr-00369-JAM Document 79 Filed 09/30/20 Page 3 of 3


 1                                                  ORDER
 2           Pursuant to defendant’s unopposed request, and good cause appearing therefor,
 3   defendant’s supplemental memorandum is due on or before October 1, 2020, the
 4   government’s response to defendant’s emergency motion is due on or before October 9,
 5   2020, and defendant’s reply to the government’s response is due on or before October 13,
 6   2020.
 7           IT IS SO ORDERED.
 8    DATED: September 30, 2020                      /s/ John A. Mendez
                                                     HONORABLE JOHN A. MENDEZ
 9
                                                     UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Request to Set Briefing Schedule;     -3-        United States v. Edwin William Balero,
      Order                                                                         Cr. S 12-369 JAM 1
